      Case 1:19-cv-10628-PGG-SDA Document 31 Filed 05/05/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Yovanny Dominguez,                                                     5/5/2020

                                  Plaintiff,
                                                           1:19-cv-10628 (PGG) (SDA)
                      -against-
                                                           ORDER ADJOURNING
 Foot Locker, Inc.,                                        INITIAL PRETRIAL CONFERENCE

                                  Defendant.



STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       In view of the filing of Defendant’s motion to dismiss, the initial conference previously

scheduled to occur on May 26, 2020 at 11:00 a.m. is adjourned sine die. (See ECF No. 18.)

SO ORDERED.

DATED:         New York, New York
               May 5, 2020

                                                   ______________________________
                                                   STEWART D. AARON
                                                   United States Magistrate Judge
